 


109 HR 104 IH: Law Enforcement Officers Flag Memorial Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 104 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide Capitol-flown flags to the families of deceased law enforcement officers. 
 
 
1.Short titleThis Act may be cited as the Law Enforcement Officers Flag Memorial Act. 
2.Capitol-flown flags for families of deceased law enforcement officers 
(a)Authority 
(1)In generalThe family of a deceased law enforcement officer may request, and the Attorney General shall provide to such family, a Capitol-flown flag, which shall be supplied to the Attorney General by the Architect of the Capitol. The family shall pay the cost of such flag, including shipping. 
(2)Effective dateParagraph (1) shall take effect on the date on which the Attorney General establishes the procedure required by subsection (b). 
(b)ProcedureNot later than 180 days after the date of enactment of this Act, the Attorney General shall establish a procedure (including any appropriate forms) by which the family of a deceased law enforcement officer may request, and provide sufficient information to determine such officer’s eligibility for, a Capitol-flown flag. 
(c)ApplicabilityThis Act shall only apply to a deceased law enforcement officer who died on or after the date of enactment of this Act. 
(d)DefinitionsIn this Act— 
(1)the term Capitol-flown flag means a United States flag flown over the United States Capitol in honor of the deceased law enforcement officer for whom such flag is requested; and 
(2)the term deceased law enforcement officer means a person who was charged with protecting public safety, who was authorized to make arrests by a Federal, State, or local law enforcement agency, and who died while employed by such an agency or after retiring in good standing from such an agency. 
 
